IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50673
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DOUGLAS FITZGERALD BLEDSOE,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. P-96-CA-23
                        - - - - - - - - - -
                           April 2, 1998
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Douglas Fitzgerald Bledsoe, federal prisoner # 55871-080,

appeals the district court’s denial of his motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

Bledsoe argues that his conviction for using and carrying a

firearm during and in relation to a drug-trafficking offense

under 18 U.S.C. § 924(c) should be vacated in view of the Supreme

Court’s decision in Bailey v. United States, 116 S. Ct. 501

(1995).   The factual basis of Bledsoe’s guilty plea supports his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-50673
                                -2-

conviction under the “carrying” prong of § 924(c) as the factual

basis establishes that Bledsoe knowingly possessed the firearm in

the vehicle during and in relation to a drug-trafficking offense.

See United States v. Rivas, 85 F.3d 193, 195 (5th Cir.), cert.

denied, 117 S. Ct. 593 (1996).   The firearm need not have been

immediately accessible to Bledsoe in order for Bledsoe’s

conviction to be upheld under the “carrying” prong of § 924(c).

See United States v. Harlan, 130 F.3d 1152, 1153-54 (5th Cir.

1997); United States v. Muscarello, 106 F.3d 636, 639 (5th Cir.),

cert. granted, 118 S. Ct. 621 (U.S. Dec. 12, 1997)(Nos. 96-1654,

96-8837).   The grant of certiorari in Muscarello does not alter

the authority of our decision; thus, we continue to follow our

precedent even when the Supreme Court grants certiorari on an

issue.   See Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir.

1986).   The district court did not err in holding that Bledsoe’s

conviction should be affirmed under the “carrying” prong of

§ 924(c) and denying Bledsoe’s § 2255 motion.

     AFFIRMED.